Title: From Thomas Jefferson to Paul Pilsbury, 18 October 1806
From: Jefferson, Thomas
To: Pilsbury, Paul


                        
                            Sir
                            
                            Washington Oct. 18. 06.
                        
                        When you were at this place you were kind enough to call & shew me your machine for shelling Indian corn:
                            & you mentioned that you should have a number of them sent to Alexandria & Richmond for sale. not having been able to
                            learn that they could yet be got at either of those places, I have to ask the favor of you to send one for me to Richmond
                            to the address of Messrs. Gibson & Jefferson merchants of that place. on informing me of the cost I will take care
                            to have it paid you in Boston, unless you have any correspondent nearer. it will be proper the machine should be packed in
                            a box to protect it from being injured in the transportation from Richmond up into the country. accept my salutations
                            & good wishes.
                        
                            Th: Jefferson
                            
                        
                    